COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


B. K. CRUEY
                                               MEMORANDUM OPINION *
v.   Record No. 1017-96-3                          PER CURIAM
                                                NOVEMBER 26, 1996
SHIRLEY ANN LAYMON


              FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                Barnard F. Jennings, Judge Designate

           (B. K. Cruey, pro se, on brief).
           (Charles N. Dorsey; Beth K. Roland; DLC Trial
           Lawyers, on brief), for appellee.



     B. K. Cruey appeals the decision of the trial judge awarding

spousal support to his wife, Shirley A. Laymon, and deciding

other issues.   Husband contends the trial judge erred in

(1) awarding spousal support and ordering husband to pay wife's

dental and medical bills; (2) not awarding husband an interest in

the parties' marital property, not awarding husband his separate

property, and allowing wife to proceed with suit on two notes;

(3) finding the pre-marital agreement was valid.    Upon reviewing

the record and briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.    Rule 5A:27.

              Spousal Support and Dental/Medical Bills

     Husband contends the award of spousal support was not

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
supported by the pleadings.   The record establishes, however,

that wife filed a bill of complaint seeking separate maintenance.

 By notice filed October 27, 1995, wife indicated her intention

to seek "pendente lite relief including monies for the [wife's]

support."   Wife received an award of support pendente lite

following the hearing on November 8, 1995.     Cf. Boyd v. Boyd, 2
Va. App. 16, 18, 340 S.E.2d 578, 579 (1986).    Furthermore,

husband's amended cross-bill prayed that "matters of equitable

distribution and support be determined."
     Clearly, the issue of support was raised by the pleadings

and addressed throughout the hearing.   We hold, therefore, that

the trial judge did not err in awarding support.

     Husband also contends that wife's actions amounted to

desertion and thus barred spousal support.   Under the version of

Code § 20-107.1 in effect at the time this action commenced, the

only statutory bar to an award of permanent spousal support was

adultery.   The trial judge found, however, that neither party had

proven fault.

     Husband further contends the trial court failed to consider

the statutory factors concerning support.    However, the husband

fails to identify the factors that were not considered and how

those factors would have affected the trial court's

determination.   See Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992).   "Since this argument was not fully

developed in the appellant's brief, we need not address this



                                 2
question."     Id.   Similarly, husband presented no argument to

support his contention that the trial judge erred in awarding

payment on wife's medical and dental bills.        Thus, we do not

address this contention.

                        Distribution of Property

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."     Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).     "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     Both parties presented evidence and testimony concerning the

distribution of property acquired before and during the parties'

marriage.    The trial court received the parties' evidence, heard

them testify, and then made the following ruling:
          With respect to dividing up property and
          honoring the claims that each party alleges
          against the other, I really don't think there
          was any credible evidence that I can rely on
          one way or the other on either side,
          actually, so far as that part of it is
          concerned. The ruling that I'm making
          relating to that does not relate to the
          pending litigation on those two notes [from
          husband to wife]. . . . Again, the ruling
          would be that so far as offering any claims
          that [wife] makes against [husband], any
          claims that [husband] makes against [wife]
          . . . I don't think there is credible
          evidence to support it.


                                    3
     The parties failed to present sufficient evidence of their

claims to warrant a deviation from the terms of the agreement

signed by the parties.    In that agreement, husband waived any

interest in wife's property.    Our review of the record does not

indicate that the trial judge was plainly wrong in his assessment

of the evidence or abused his discretion in conforming the

equitable distribution decision to the terms of the parties'

written agreement.
     Husband also challenges the judge's decision to allow wife

to proceed with her separate suit on two promissory notes signed

prior to the marriage.    We find no indication that husband raised

this objection with specificity before the trial court.

Therefore, we do not address it on appeal.       Rule 5A:18.   See

Swann v. Commonwealth, 247 Va. 222, 229, 441 S.E.2d 195, 201,

cert. denied, 115 S. Ct. 234 (1994).

                         Pre-Marital Agreement

     Husband preserved his objection to the award of spousal

support on the grounds it contradicted the terms of the

agreement.   However, paragraph seven of the agreement

specifically provides that "in the event of a separation, [wife]

reserves all right by way of claims for support, alimony,

attorney fees, costs, or division of property."      Husband did not

object to the judge's consideration of the agreement, the judge's

finding that the agreement was valid, or the award of payments to

wife beyond those set out in the agreement.      Therefore, we do not



                                   4
consider those issues on appeal.       Rule 5A:18.




                                   5
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                        Affirmed.




                                6